Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Annacilia Tira,

(OI File No. H-15-40057-9),
Petitioner,

v.

The Inspector General.

Docket No. C-15-3112
Decision No. CR4273

Date: October 2, 2015

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Annacilia
Tira, from participating in Medicare and other federally funded health care programs,
including State Medicaid programs, until she regains her license to provide health care as
a certified nursing assistant in the State of Florida.

I. Background

The I.G. excluded Petitioner under the authority of section 1128(b)(4) of the Social
Security Act (Act). Petitioner requested a hearing. The I.G. filed a brief and three
exhibits, identified as I.G. Ex. 1 — I.G. Ex. 3, in support of the exclusion determination.
Petitioner filed a brief in opposition. I receive the I.G.’s exhibits into the record.
II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether the I.G. may exclude Petitioner pursuant to section 1128(b)(4) of the
Act.

B. Findings of Fact and Conclusions of Law
In relevant part section 1128(b)(4) permits the I.G. to exclude anyone:

whose license to provide health care has been revoked or suspended by any

State licensing authority . . . for reasons bearing on that individual’s or
entity’s professional competence, professional performance, or financial
integrity.

Act § 1128(b)(4)(A).

The relevant facts of this case are as follows. Petitioner was licensed to work as a
certified nursing assistant in the State of Florida. On November 6, 2014, the State of
Florida Board of Nursing issued a final order revoking Petitioner’s professional license.
1G. Ex. 3. In its order, the Board of Nursing noted that an administrative complaint had
been filed against Petitioner and that she had failed to appear to challenge that order or to
otherwise contest it. Id. at 1. The administrative complaint that was the predicate to the
order charged that Petitioner had improperly influenced a patient to either co-sign or sign
contracts to purchase automobiles for Petitioner and her daughter. I.G. Ex. 2 at 2-3. The
value of the two automobiles was cited as being close to $39,000. Id. at 3.

The evidence offered by the I.G. plainly establishes grounds to exclude Petitioner
pursuant to section 1128(b)(4)(A). The evidence proves that a disciplinary proceeding
was brought against Petitioner, that the subject of the proceeding related to Petitioner’s
financial integrity (her use of undue influence in her capacity as a certified nursing
assistant to influence a patient to co-sign or sign contracts for the purchase of
automobiles priced at nearly $39,000 for the benefit of Petitioner and her daughter), and
that the proceeding had an adverse result consisting of the revocation of Petitioner’s
professional license.

Petitioner now argues that she did not unduly influence her patient to co-sign or sign
contracts for the purchase of automobiles. She argues, in effect, that she is innocent of
the charges that are the basis for the Board of Nursing’s decision to revoke her license
and that her patient never actually paid for the cars in question. This is a substantive
defense to the Board of Nursing’s decision and it is irrelevant. The I.G.’s authority to
exclude Petitioner derives from the Board of Nursing’s decision and not from the
underlying conduct that is the basis of that

lecision. If Petitioner disagrees with the

Board of Nursing’s findings she may challenge them in the appropriate forum. However,

the merit of those findings is not at issue be:

ore me. See 42 C-F.R. § 1001.2007(d). In

order for the I.G. to remove her exclusion, Petitioner must either challenge the Board of
Nursing’s findings or otherwise regain her license from the Board of Nursing.

The minimum length of exclusion that may

e imposed pursuant to section 1128(b)(4) of

the Act is for a period that is equal to the underlying license revocation or suspension
period. 42 C.F.R. § 1001.501(b)(1). The I.G. opted to exclude Petitioner for the
minimum period — coterminous with Petitioner’s loss of her license in Florida — and

therefore, the reasonableness of the length o:
consider.

the exclusion is not an issue that I may

/s/
Steve T. Kessel
Administrative Law Judge

